Czulada v Aerco Intl. (2019 NY Slip Op 07371)





Czulada v Aerco Intl.


2019 NY Slip Op 07371


Decided on October 15, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 15, 2019

Sweeny, J.P., Tom, Mazzarelli, Oing, Singh, JJ.


10087 190181/17

[*1] Rosemary Czulada, etc., Plaintiff-Respondent,
vAerco International, et al., Defendants, Aurora Pump Company, Defendant-Appellant.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Manuel J. Mendez, J.), entered on or about February 15, 2019,
And said appeal having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated September 4, 2019,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 15, 2019
CLERK